UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Capital Innovations Global Agri, Timber, Infrastructure Fund Class A Shares (INNAX) Class C Shares (INNCX) Institutional Class Shares (INNNX) ANNUAL REPORT November 30, 2013 Capital Innovations Global Agri, Timber, Infrastructure Fund a series of the Investment Managers Series Trust Table of Contents Shareholder letter 1 Fund Performance 6 Schedule of Investments 7 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 25 Supplemental Information 26 Expense Example 28 This report and the financial statements contained herein are provided for the general information of the shareholders of the Capital Innovations Global Agri, Timber, Infrastructure Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund's risks, objectives, fees and expenses, experience of its management, and other information. www.capinnovationsfund.com January 15, 2014 Dear Shareholders: We are pleased to present the Capital Innovations Global Agri, Timber, Infrastructure Fund’s (“the Fund”) Annual Report covering the period from December 1, 2012 through November 30th, 2013. The Fund’s no load Institutional share class (INNNX) returned 15.15% net of expenses for the one-year period ending November 30th, 2013.For the same respective time period, this can be compared to returns of the following indexes (without deduction for fees, expenses or taxes):the Standard & Poors (“S&P”) Global Natural Resources Sector Index 1.37%; the S&P Global Agribusiness Equity Index 14.44%; the S&P Global Timber and Forestry Index 21.42%; and the S&P Global Infrastructure Total Return Index 15.96%. As of November 30, 2013, the Fund invested 36.54% of net assets in Infrastructure holdings, 32.31% of net assets in Timber holdings and 26.30% in Agribusiness holdings.Timber and Infrastructure holdings dominated as positive contributors to performance for the annual period.Agribusiness equity holdings provided the least contribution to performance during this annual period.In accordance with the Fund prospectus, we maintain the allocations to Global Infrastructure, Global Timber and Global Agribusiness holdings within specified ranges, although actual allocations may vary at any time and may move and remain outside of these ranges (although each allocation will not be less than 25%) due to market movements, cash flows into or out of the Fund and other factors. The Fund’s fiscal year commenced on December 1st, 2012 and at that time, we expected that unresolved fiscal problems in the U.S., developments in Europe, and uneven global growth would continue to drive volatility in global markets stocks in the coming months. Although U.S. lawmakers skirted the fiscal cliff in January 2013, they still had to negotiate across-the-board spending cuts and an agreement to raise the nation's debt ceiling, raising the specter of more political uncertainty in the coming months. These factors impacted the infrastructure sector in the first quarter of 2013, and resulted in the Fund’s bottom contributors including three infrastructure holdings:CNOOC Ltd., China Mobile Ltd., and Total S.A. On the flip side, timber holdings began a very strong year in the first quarter with top contributors to Fund performance including:Weyerhaueser Company and Plum Creek Timber Company Inc. Our longer-term outlook for developed markets at the end of first quarter remained bullish, in part because corporations continued to strengthen their balance sheets. Second quarter of 2013 brought continued improvement in the U.S. economy, driven by labor market resilience and a housing recovery, while fiscal concerns continued to abate. The equity markets rotation into more economically sensitive sectors and away from high dividend, defensive, less cyclical equity sectors picked up momentum in the month of May. A further 1 decoupling of the U.S. equity market and world equity markets continued in June following the mid-May 2013 comments from Federal Reserve Chairman Bernanke. U.S. interest rates increased further in June, gold plunged, the U.S. dollar strengthened, emerging market equities weakened, and U.S. leading economic indicators continued to improve. During the quarter, commodities in particular underperformed equities, and raised questions about the pace of growth. With this backdrop, we continued to see strength in the Fund’s timber holdings with top contributing holdings including KapStone Paper and Packing Corporation and Rock-Tenn Company. Within infrastructure, energy holdings benefitted Fund performance. Agribusiness focused securities came under pressure during this time due to the extreme weather in the U.S. cornbelt with drought giving way to excess moisture and flooding in the spring. Near-record rains during planting season and cooler than average weather impacted the short-term outlook for Agribusiness companies. With overall volatility in global equity markets during second quarter, the Fund limited downside and maintained a positive return year-to-date as of June 30, 2013. Throughout the third and fourth quarter of 2013, we positioned the portfolio around the following themes:Yield, Growth and Quality.We viewed investment yield being scarce, and would likely remain so as the U.S. Fed keeps rates at (or near) zero through mid-2015.We saw global economic growth sluggish and sporadic, and would likely remain so until deleveraging ends. Our quality analysis concluded strong balance sheets were likely to be favored over low quality balance sheets – at least until the financial system healed and credit creation resumes. During 2013, the United States experienced tentative signs of economic growth, receding risks, plentiful (nearly free) liquidity, and financial markets on an upward streak. What was not to like about the investment landscape at the end of 2013? Looking forward to the beginning of 2014, our base case assumes low interest rates for longer periods, with subdued growth and loose financial conditions.Our bull case involves a return toward pre-crisis growth rates while financial conditions tighten gradually. Our bear case has assets re-price and volatility rise as imbalances snap. We believe that the base case is most probable. When monetary policy is easy, that usually means the nation’s central bank is trying to stimulate economic growth by lowering short-term interest rates—making it less expensive for businesses and investors to borrow—and boosting the amount of money in circulation. Increasing the money supply, however, tends to weaken the nation’s currency, all things being equal. A weaker currency—which, in turn, raises import prices—has historically induced inflation since people need more dollars to buy goods that are imported from other countries. Skeptics may argue that global stocks are no longer cheap, as say a couple of years ago. But compared with bonds, equity valuations are still a bargain. And while U.S. equities are relatively higher prices, non-U.S. equities remain much cheaper, especially in emerging markets. 2 Given low interest rates and cyclical potential, valuations remain attractive in many developed markets such as France, Germany, United Kingdom, Australia, and Canada.Valuations remain appealing in some Emerging Market (“EM”) countries as talk of “taper” drove EM currencies down. We believe that overall 2014 can be an attractive investment environment for Real Asset equities provided they are poised to benefit from stronger global growth and a rise in inflationary pressures.Globally listed equities in the agribusiness, timber, and infrastructure sectors have the potential to benefit from such factors. Agribusiness Outlook: Agribusiness is an industry whose fortunes are being shaped by a set of pervasive, long-term economic, demographic and technological forces that will gather momentum irrespective of the shifts in the global business cycle.One of the most powerful megatrends at play in agriculture is the expansion of the middle class in the emerging world. Of particular relevance for the agriculture industry is that as households make the transition from working to middle class, their consumption patterns undergo profound changes. Chief among these changes is the addition of meat to diets. Such trends can be expected to boost the long-term earnings prospects of a wide range of agriculture companies. The sector is also in the midst of a technological revolution – a wave of innovation that is increasing the efficiency of farming worldwide. There are many firms that are playing a role in this transition – and they potentially present attractive opportunities for investors. These include companies that specialize in the manufacture of technologically-advanced farm machinery that cut waste and those involved in the development of better pest and disease control products. Also, with the more efficient use of fertilizer, a key determinant of higher crop yields, low-cost producers of nitrogen, phosphate and potash – the major components of fertilizer – offer attractive investment potential. The planet’s growing population, combined with pressure on a limited supply of agricultural land from competing uses such as urban sprawl, industrial complexes, and forestry, is leading to a decrease in the amount of arable land available per person.The agribusiness sector will continue to be instrumental in satisfying the long term demands for improved diets, higher protein consumption and making limited farmland as productive as possible. Timber Outlook: From our analysis, we forecast North American lumber prices to rise in 2014 and 2015.Our five-year outlook shows that tighter supply and increased demand in wood products are now taking hold, with the full impact still two or more years away. Timberland valuations, as implied by equity prices, remain compelling, at 15-30% below the prices of comparable assets on the private equity market. A revaluation of the forest assets of listed companies is under way, following a large deal in June 2013, when Weyerhaeuser bought 600,000 acres of Pacific North West timberlands for more than USD 4,100 per acre - well above any number we had seen prior 3 to this. An ongoing housing recovery will continue to benefit companies exposed to the forest value chain. Infrastructure Outlook: The Fund remains cautious in terms of its exposure to continental European utilities. However, valuations in regulated names have become more attractive in both Europe and the United States, where we are adding selectively. We have observed positive trends in European Purchasing Managers' Indexes (“PMI”), which should lead to increased transportation demand. We remain optimistic on European infrastructure through exposure to firms operating toll road and airport operators. We also expect positive growth momentum in China over the near term, driven by improvement in infrastructure spending, real estate construction activities, and improving exports. Overall, the strategy continues to overweight infrastructure and underweight utilities and maintains a healthy exposure to emerging markets. Summary: Overall we believe that success in global investing for 2014 will be tied to stronger global growth and a potential rise in inflationary pressures.In closing, Capital Innovations was pleased with overall performance of the Fund in 2013. We believe the Fund is well positioned to take advantage of the enduring and fundamental needs of today’s global population – Food, Forest and Fuel.We are hopeful that shareholders will be rewarded for their patience over the coming years. We value your trust and confidence in the Fund, and thank you for your support. Sincerely, Michael D. Underhill Susan L. Dambekaln Chief Investment Officer Portfolio Manager Capital Innovations, LLC Capital Innovations, LLC IMPORTANT RISKS AND DISCLOSURES: The views expressed in this report reflect those of the Fund’s Sub-Advisor as of the date this is written and may not reflect their views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders in understanding the Fund’s investment methodology and do not constitute investment advice.This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report.All current and future holdings are subject to risk and to change.To the extent this report contains forward looking statements, unforeseen circumstances may cause actual results to differ materially from the views expressed as of the date this is written. 4 An investment in the Fund is subject to risk, including the possible loss of principal amount invested and including, but not limited to, the following risks, which are more fully described in the prospectus.The Fund’s concentration in the infrastructure, timber, and agribusiness industries may present more risks than if the portfolio were broadly diversified over numerous industries, and the factors affecting the companies in each industry may have a significant effect on the Fund’s performance. The Fund invests in foreign securities, which may be more volatile than securities of the U.S. because of economic and social conditions abroad, political developments, changes in the regulatory environment of foreign countries, changes in exchange rates and global interest rates. The Fund invests in Master Limited Partnerships (MLPs), which involve additional risks including, but not limited to, regulatory risk and tax risk. If an MLP does not meet current legal requirements to maintain part­nership status, or if it is unable to do so because of tax law changes, it would be taxed as a corporation and there could be a material decrease in the value of its securities. Accordingly, the Fund may not be suitable for all investors. The S&P Global Natural Resources Sector Index includes 90 of the largest publicly-traded companies in natural resources and commodities businesses that meet specific investability requirements, offering investors diversified and investable equity exposure across 3 primary commodity-related sectors: agribusiness, energy, and metals & mining. The S&P Global Infrastructure Index provides liquid and tradable exposure to 75 companies from around the world that represent the listed infrastructure universe. To create diversified exposure, the index includes three distinct infrastructure clusters: utilities, transportation, and energy.The S&P Global Agribusiness Index includes 24 of the largest publicly-traded agribusiness companies from around the world. The index is comprised of a diversified mix of producers, distributors & processors and equipment & materials suppliers companies.The S&P Global Timber & Forestry Index is comprised of 25 of the largest publicly traded companies engaged in the ownership, management or the upstream supply chain of forests and timberlands. These may be forest products companies, timber REITs, paper products companies, paper packaging companies, or agricultural product companies that are engaged in the ownership, management or the upstream supply chain of forests and timberlands.One cannot invest in an index. 5 Capital Innovations Global Agri, Timber, Infrastructure Fund FUND PERFORMANCE at November 30, 2013 (Unaudited) This graph compares a hypothetical $1,000,000 investment in the Fund’s Institutional Class, made at its inception, with a similar investment in the S&P Global Natural Resources Index,the S&P Global Agribusiness Index, the S&P Global Timber and Forestry Index, and the S&P Global Infrastructure Index.Results include the reinvestment of all dividends and capital gains. The S&P Global Natural Resources Sector Index includes 90 of the largest publicly-traded companies in natural resources and commodities businesses that meet specific investability requirements, offering investors diversified and investable equity exposure across 3 primary commodity-related sectors: agribusiness, energy, and metals & mining.The S&P Global Agribusiness Index includes 24 of the largest publicly-traded agribusiness companies from around the world.The S&P Global Timber and Forestry Index are comprised of 25 of the largest publicly traded companies engaged in the ownership, management of the upstream supply chain of forests and timberlands.The S&P Global Infrastructure Index provides liquid and tradable exposure to 75 companies from around the world that represent the listed infrastructure universe.These indices do not reflect expenses, fees or sales charge, which would lower performance. The indices are unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of November 30, 2013 1 Year Since Inception (09/28/12) Before deducting maximum sales charge Class A¹ 14.98% 12.83% Class C² 14.03% 11.95% Institutional Class³ 15.15% 13.07% After deducting maximum sales charge Class A¹ 8.38% 7.28% Class C² 13.03% 11.95% S&P Global Natural Resources Sector Index 1.37% -0.19% S&P Global Agribusiness Equity Index 14.44% 13.61% S&P Global Timber & Forestry Index 21.42% 22.90% S&P Global Infrastructure Index 15.96% 13.67% The performance date quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling (888) 990-9950. Gross and Net Expense Ratios for Class A shares are 122.35% and 1.60% respectively, for the Class C shares are 123.10% and 2.35% respectively, and for the Institutional Class shares are 122.10% and 1.35% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until March 31, 2014. ¹ Maximum sales charge for Class A shares is 5.75%.No initial sales charge applied to purchase of $1 million or more, but a contingent deferred sales charge (“CDSC”) of 1.00% will be imposed on certain redemptions of such shares within 12 months of purchase. ² A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. ³ Institutional Class shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares. 6 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Number of Shares Value COMMON STOCKS – 98.0% AGRIBUSINESS – 28.6% AGRICULTURE – 4.3% Adecoagro S.A.* $ Archer-Daniels-Midland Co. Bunge Ltd. CHEMICALS – 16.2% Agrium, Inc. CF Industries Holdings, Inc. CVR Partners LP EI du Pont de Nemours & Co. Monsanto Co. Mosaic Co. Potash Corp. of Saskatchewan, Inc. Syngenta A.G. - ADR Terra Nitrogen Co. LP ENERGY-ALTERNATE SOURCES – 0.5% Solazyme, Inc.* FOOD – 6.8% BRF - Brasil Foods S.A. - ADR Calavo Growers, Inc. Cosan Ltd. Ingredion, Inc. Nestle S.A. - ADR ADR MACHINERY-DIVERSIFIED – 0.8% Deere & Co. INFRASTRUCTURE – 36.5% CHEMICALS – 1.0% Sasol Ltd. - ADR ELECTRIC – 0.4% Enersis S.A. - ADR ENGINEERING & CONSTRUCTION – 0.7% Grupo Aeroportuario del Sureste S.A.B. de C.V. - ADR ADR ENVIRONMENTAL CONTROL – 0.4% Waste Management, Inc. GAS – 0.7% National Grid PLC - ADR 7 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value COMMON STOCKS (Continued) INFRASTRUCTURE (Continued) OIL & GAS – 8.6% Chesapeake Energy Corp. $ CNOOC Ltd. - ADR Ecopetrol S.A. - ADR ADR Lukoil OAO - ADR Talisman Energy, Inc. Total S.A. - ADR Transocean Ltd. PIPELINES – 11.9% Crosstex Energy LP Enbridge, Inc. Enterprise Products Partners LP Genesis Energy LP Kinder Morgan Energy Partners LP MarkWest Energy Partners LP Plains All American Pipeline LP Tesoro Logistics LP TransCanada Corp. Williams Cos., Inc. REITS – 1.1% American Tower Corp. TELECOMMUNICATIONS – 8.1% China Mobile Ltd. - ADR Chunghwa Telecom Co., Ltd. - ADR Mobile Telesystems OJSC - ADR MTN Group Ltd. - ADR Nippon Telegraph & Telephone Corp. - ADR Orange S.A. - ADR ADR Philippine Long Distance Telephone Co. - ADR ADR SBA Communications Corp. - Class A* Telefonica S.A. - ADR Vodafone Group PLC - ADR TRANSPORTATION – 2.5% Guangshen Railway Co., Ltd. - ADR Navios Maritime Partners LP Seaspan Corp. 8 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value COMMON STOCKS (Continued) INFRASTRUCTURE (Continued) TRUCKING & LEASING – 1.1% TAL International Group, Inc. $ WATER – 0.0% Veolia Environnement S.A. - ADR TIMBER – 32.9% BUILDING MATERIALS – 3.6% Boise Cascade Co.* Louisiana-Pacific Corp.* Universal Forest Products, Inc. FOREST PRODUCTS & PAPER – 14.4% Deltic Timber Corp. Domtar Corp. Fibria Celulose S.A. - ADR* International Forest Products Ltd. - Class A* International Paper Co. KapStone Paper and Packaging Corp. MeadWestvaco Corp. PH Glatfelter Co. Pope Resources, Inc. LP West Fraser Timber Co., Ltd. PACKAGING & CONTAINERS – 6.4% Greif, Inc. - Class A Packaging Corp. of America Rock-Tenn Co. - Class A REITS – 8.5% Plum Creek Timber Co., Inc. Potlatch Corp. Rayonier, Inc. Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $11,104,976) 9 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Principal Amount Value SHORT-TERM INVESTMENTS – 2.4% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $283,845) TOTAL INVESTMENTS – 100.4% (Cost $11,388,821) Liabilities in Excess of Other Assets – (0.4)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt LP – Limited Partnership PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 10 Global Agri, Timber, Infrastructure Fund SUMMARY OF INVESTMENTS As of November 30, 2013 Security Type/Industry Percent of Total Net Assets Common Stocks Chemicals 17.2% Forest Products & Paper 14.4% Pipelines 11.9% REITS 9.6% Oil & Gas 8.6% Telecommunications 8.1% Food 6.8% Packaging & Containers 6.4% Agriculture 4.3% Building Materials 3.6% Transportation 2.5% Trucking & Leasing 1.1% Machinery-Diversified 0.8% Engineering & Construction 0.7% Gas 0.7% Energy-Alternate Sources 0.5% Electric 0.4% Environmental Control 0.4% Water 0.0% Total Common Stocks 98.0% Short-Term Investments 2.4% Total Investments 100.4% Liabilities in Excess of Other Assets (0.4)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 11 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2013 Assets: Investments, at value (cost $11,388,821) $ Receivables: Investment securities sold Fund shares sold Due from Advisor Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Distribution fees - Class A & Class C (Note 7) Shareholder Servicing fees (Note 6) Transfer agent fees and expenses Auditing fees Administration fees Chief Compliance Officer fees Custody fees Fund accounting fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price1 Maximum sales charge (5.75% of offering price)2 Maximum offering price to public $ Class C Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price3 $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ 1 A Contingent Deferred Sales Charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 12 months of the date of the purchase. 2 On sales of $50,000 or more, the sales charge will be reduced and no initial sales charge is applied to purchases of $1 million or more. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See accompanying Notes to Financial Statements. 12 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENT OF OPERATIONS For the Year Ended November 30, 2013 Investment Income: Dividends (net of foreign withholding taxes of $9,236) $ Interest 30 Total investment income Expenses: Transfer agent fees and expenses Advisory fees Administration fees Fund accounting fees Registration fees Offering fees Auditing fees Legal fees Chief Compliance Officer fees Custody fees Shareholder reporting fees Distribution fees - Class A (Note 7) Miscellaneous Trustees' fees and expenses Distribution fees - Class C (Note 7) Shareholder Servicing fees (Note 6) Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments and Foreign Currency: Net realized gain on: Investments Foreign currency transactions ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 13 Capital Innovations Global Agri, Timber, Infrastructure Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended November 30, 2013 For the Period September 28, 2012* through November 30, 2012 Increase in Net Assets from: Operations: Net investment income $ $ Net realized gain on investments, foreign currency transactions and foreign currency translations Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A ) - Class C ) - Institutional Class ) - Total distributions to shareholders ) - Capital Transactions: Net proceeds from shares sold: Class A Class C Institutional Class Reinvestment of distributions: Class A - Class C - Institutional Class - Cost of shares redeemed: Class A ) - Class C ) - Institutional Class ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold: Class A Class C Institutional Class Shares reinvested: Class A - Class C 19 - Institutional Class - Shares redeemed: Class A ) - Class C ) - Institutional Class ) - Net increase in net assets from capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 14 Capital Innovations Global Agri, Timber, Infrastructure Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended November 30, 2013 For the Period September 28, 2012* through November 30, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) - Total distributions ) - Net asset value, end of period $ $ Total return 2 % %
